Beck, J.
I. There is no dispute as to the facts of the case, and but two questions of law are presented for our determination. It becomes unnecessary to state the facts or recite the pleadings further than they are involved in these questions.
A vote was ordered at a general election upon the question of the removal of the county seat of Delaware county from Delhi, then the county seat, to Manchester. The proclamation for the election, authorized by the statute, stated the question to -be voted on in this language: “ Shall the county seat of Delaware county, Iowa, be relocated from Delhi to Manchester?” The election was regularly held, and it was found by the supervisors, upon canvassing the votes, that a majority of more than five hundred was in favor of removing the county seat to Manchester, and the canvass and result was so entered upon the proper record. The ballots cast were of the following different forms:
1st. “ For the county seat, Delhi. For the county seat, Manchester.”
2d. “ Shall the county seat of Delaware county, Iowa, be relocated from Delhi to Manchester? Yes.” “Shall the county seat of Delaware county, Iowa, be relocated from Delhi to Manchester? No.”
Of the ballots of the first form 1446 were cast for “ Delhi ” and 430 were for “ Manchester.” Of the ballots of the second form there were 127 “no” and 1698 “yes.”
i. emotion: of baRot:ion ing?s 8°vein II. Counsel insist that the ballots in the second form are not in conformity with the statute, and should have been rejected. Code, § 286, referring to county seat elections, provides that “ the ballot shall state that it was cast for the county seat, and name the place voted for.”
These county seat elections are governed by the same rules that are applicable to the election of officers. In canvassing votes of electors their intentions must be ascertained from their ballots, which must be counted to accord with such in*397tentions. If the ballots express such intentions beyond a reasonable doubt it is sufficient, without regard to technical inaccuracies, or the form adopted by the voter to express his intentions. Of course the language of a ballot is to be construed in the light of all facts connected with the election; thus, the office to be filled, the names of the candidates voted for, or the subject contemplated in the proposition submitted to the electors, and the like, may be considered to aid in discovering the intentions of the voter. State v. Cavers, 22 Iowa, 343; Cattell v. Lowry et al., 15 Iowa, 478; Carpenter v. Ely, 1 Wis., 438; The People v. Matteson, 17 Ill., 167; The People v. McManus, 34 Barb., 620; The State, ex rel., v. Elwood, 12 Wis., 552; Railroad Co. v. Bearss, 39 Ind., 600; State, ex rel. Phelps, v. Goldthwait, 16 Wis., 146.
Under these rules the ballots of both forms are to be regarded as sufficient in themselves to indicate unmistakably the intentions of the voters. If they differ in explicitness we think the last form is plainer than the first. It clearly shows that the ballot “ was cast for the county seat, and the name of the place voted for.” It complies with Code, § 286, above cited.
2i_. re_ “untyseat: bribery. III. It is alleged in the petition and admitted by the answer that a number of citizens of Manchester, who had signed the petition for the relocation of the county seat, before the election executed and filed in the office 0f the county auditor a bond obligating themselves to remove the jail from Delhi to Manchester, purchase and convey to the county ah eligible sité for the jail and county buildings, to furnish and lease to the county for ninety-nine years the town hall, and to furnish to the county four sufficient rooms with fire proof vaults, all free of expense to the county, within thirty days after the canvassing of the vote, if it should be for the relocation of the county seat. It is also shown that by ordinance of the town of Manchester the town hall was offered for the use of the county in *398case the county seat should be established in that town. The bond and ordinance were published in the county newspapers, and circulars reciting them, were sent to the voters of the county. The petition alleges that the number of electors who were influenced to vote for the relocation by these inducements, offered by the town and citizens of Manchester, exceeds the majority which the proposition received. There are no admissions or evidence upon these allegations of the petition. That the proposition had an effect upon the election cannot be doubted, and, for the purposes of the case, it may be admitted that it was as great as is alleged in the petition.
It is claimed by plaintiffs that the proposition of the citizens and town of Manchester, to furnish free of expense county buildings, was a bribe offered to the electors of the county to induce them to vote for the relocation of the county seat, which defeats the election. The question of law here presented now demands our attention.
To provide suitable buildings for county purposes at the county seat requires considerable outlay of money. This fact often possesses controlling influence in the location of county seats. It has often occurred that county seats have been located or relocated upon the ground that county buildings were supplied by the citizens of the town where the county seat is fixed by the vote of the people. The question of location of county seats involves matters of convenience and expense to the whole county. It may be inconveniently located, yet the people would endure the inconvenience rather than incur the expense of erecting new county buildings at another place. If the obstacle of expense be removed the electors would vote for a change. We see nothing like bribery in this. This precise question was before the court in Dishon v. Smith, 10 Iowa, 212, and it was decided that contributions in land and money to be used for county purposes in consideration of the location of the county seat does not amount to bribery.
Carrothers v. Russell, 53 Iowa, 346, is distinguishable *399from the case before us. In that case we held that a candidate for a public office, who for the purpose of influencing the voters made the pledge to pay into the treasury, of the county all fees received by him in excess of a certain annual salary, is guilty of offering’a bribe to the voters, and is thereby disqualified to hold the office to which he was elected. The distinctions between that case and the one before us are well stated by Lyon, J., in the State v. Purdy, 36 Wis., 224, in the following language: “The distinction between the election of public officers, to whom, for the time being, the exercise of the functions of sovereignty is entrusted, and the mere choice of a site for a public building, is quite apparent. The former involves, or may involve, the integrity of the government and the preservation of the principles upon which it is founded, while the latter is only a matter of public convenience or pecuniary interest, involving no fundamental principle whatever.”
We adopt this language, and think it leaves nothing to be said in order to distinguish Carrothers v. Russell from the case before us.
No questions are discussed by counsel other than those we have considered.
It is our opinion that the judgment of the Circuit Court ought to be affirmed.
Affirmed.